Garland, J.
This is an action on a promissory note, to which the defendants answered by a general denial, and by pleading the want of amicable demand. The inferior court considered the signature to the note as admitted, there being no special disavowal of it, and that the amicable demand was proved. Judgment was, therefore, given for the plaintiffs, from which the defendants have appealed.
When the case was first before us, we were under the impression that no amicable demand had been proved, and condemned the plaintiffs to pay the costs. Upon a re-examination of the record,* we find a protest, made by a notary, in which it is stated, that a demand had been made on one of the defendants in person, and that payment had been refused. On several occasions we have held this to be sufficient proof of an amicable demand. 15 La. 495. 19 Ib. 461.

Judgment affirmed.


 This case was decided on a re-hearing.